Title: Thomas Humphreys to Thomas Jefferson, [ca. 23] January 1817
From: Humphreys, Thomas
To: Jefferson, Thomas


            
              Sir,
              Lynchburg 2 ca. 23 January 1817
            
            The unbounded expansion of your mind, leaves me no doubt, of an excuse being extended, for the unpresidented Liberty, I have here taken, in addressing to you, the subject matter embraced in the Envelope.
            In submitting to a gentleman of your eminently high, & Commanding Station, in the literary world, together with your vast, & extensive experience in life; the enclosed plan; having for its object; the Libration from chains of slavery, (& permit me to add too,) and the princely settlement, of upwards of a million of the Human Race: I derive a satisfaction, far beyond the power of language to express.
            The plan is vast, it is worthy of such a great free, and magnanimous People, as constitute the great American republic;
            The enjoyment of 20 years peace, & prosperity, would completely repay, & refund the Government; the money expended; in the purchasing, transportation, & settling of the Coloured People.
            The principle number of the Male slaves; Understand Farming, & Planting; Or are well versant, in the various mechanical branches of business.
            Many also of the females;  having been brought up in genteel families, would prove greatly instrumental, in producing industry, Taste, & neatness; & in  manufacturing, & making, a vast deal of their necessary clothing.
            This republic of coloured people; would be greatly instrumental, in civilizing & planting the christian religion, as also the principles of Liberty, & independence; in that degraded Country of Africa: of which  and Again, If they exercised the principles; that would be put within their grasp; they would with the advantages, & experience they possess; in 50 years, be in as high a national state of advancment; as many of the nations of the Earth, have arrived at, in the space of 200 years.
            Whether you will approve of the principle, embraced in the enclosed statement: Or out of the vast & inexaustaible store, of your own expanded mind; produced a plan; vastly superior: nothing would have so great a tendency to ensure its adoption, as your personal recommendation of it, to Congress; & to the assemblies of the several slave states. At the request of Mr John Kerr, member of congress from this district, I lately forwarded him a copy of the Enclosed: & also one to Mr William J Lewis, & Christopher Anthony, the present delagates, from the County of Campbell to the General Assembly of Virginia.
            A few lines embracing your sentiments, of this momentuous subject, when your convenience will admit, will be considered a very great favor confered on me.
            
              With Sentiments of Respect & Esteem I Remain
              Thomas Humphreys—
            
          